Citation Nr: 0125219	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  01-04 423A	)	DATE
	)
	)


THE ISSUE

Whether a January 1965 decision of the Board of Veterans' 
Appeals (Board) that denied service connection for a back 
disorder should be reversed or revised on grounds of clear 
and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  James W. Deremo,  Agent


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1941 to December 
1946.  He died in December 2000.

Prior to his death, the veteran filed a motion in June 1999 
for revision of a September 1964 rating decision that had 
denied service connection for a back disability.  Because 
this 1964 rating decision had been appealed to the Board, and 
therefore subsumed in a January 1965 decision by the Board, 
the motion for revision based on CUE was treated as a motion 
for revision of the 1965 Board decision in accordance with 38 
U.S.C.A. § 7111 (West Supp. 2001).  However, before the Board 
acted on the motion, the veteran died.  The Board 
consequently dismissed the motion by action taken in February 
2001.  The motion now before the Board was made in May 2001 
on behalf of the veteran's widow.  


FINDINGS OF FACT

1.  In January 1965, the Board denied a claim of service 
connection made by the veteran.  

2.  On May 21, 2001, a motion for revision based on CUE in 
the January 1965 Board decision was filed on behalf of the 
veteran's surviving spouse by her agent.


CONCLUSION OF LAW

As neither the veteran's surviving spouse nor her agent 
qualify as a moving party, the Board has no jurisdiction to 
adjudicate the merits of a motion for revision of a January 
1965 Board decision.  38 U.S.C.A. § 7111 (West Supp. 2001); 
38 C.F.R. §§ 20.1400(a), 20.1401(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The matter before the Board is a motion for revision of a 
January 1965 Board decision that denied the veteran service 
connection for a back disorder.  This motion was made on 
behalf of the veteran's surviving spouse by her agent, 
neither of whom was a party to the January 1965 Board 
decision.  

The CUE motion currently before the Board must be dismissed 
as a matter of law.  In this matter, the question that 
initially arises is whether the veteran's surviving spouse or 
her agent may act as a moving party.  Pursuant to 38 C.F.R. 
§ 20.1400 neither one may.

Review to determine whether clear and unmistakable 
error exists in a final Board decision may be 
initiated by the Board, on its own motion, or by a 
party to that decision (as the term "party" is 
defined in Rule 1401(b) (§ 20.1401(b) of this part) 
in accordance with Rule 1404 (§ 20.1404 of this 
part).  

38 C.F.R. § 20.1400(a) (2001).  

Turning to 38 C.F.R. § 20.1401(b) (2001), the term party for 
the purpose of CUE motions, ". . . means any party to the 
proceeding before the Board that resulted in the final Board 
decision which is the subject of a motion under this subpart 
. . ."  Such a restriction on who may act as a moving party 
is consistent with the requirement of 38 U.S.C.A. § 7111(c) 
(West Supp. 2001) that motions may be made only by the 
claimant or the Board.  (A "claimant" in such circumstances 
refers only to the disability benefits claimant affected by 
the Board's earlier decision, not to any survivor.  See 
Haines v. West, 154 F.3d 1298, 1301 (Fed. Cir. 1998), cert. 
denied, 119 S.Ct. 1249 (1999).)  Consequently, since the 
surviving spouse and her agent lack standing as a moving 
party, the motion must be dismissed.  


ORDER

The motion is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


